

Exhibit 10.24
TERMS AND CONDITIONS OF EMPLOYMENT (U.K.)




Employer’s name and address: VENATOR MATERIALS UK LIMITED (the “Company”)


Employee’s name and address:    Mahomed Ahmed Maiter, [address redacted].


This Agreement gives details of your terms and conditions of employment with the
Company, together with other workplace information, as at 10 December 2018.
1.
TERMS OF EMPLOYMENT



1.1
The terms set out in this Agreement, together with any documents incorporated
into this Agreement by reference as set out in clause 1.2 (each referred to as
an “Incorporated Document”), govern your employment relationship with the
Company and bind the parties to this Agreement. If there is any conflict between
the terms of this Agreement and the terms of an Incorporated Document, the terms
of this Agreement will prevail.




1.2
Except as stated otherwise in this Agreement, the terms of each of the following
documents are incorporated by reference into this Agreement and are made a part
hereof:



(a)
the Venator Materials PLC Amended and Restated Executive Severance Plan adopted
on November 14, 2017 (the “Severance Plan”);

(b)
the Venator Materials PLC 2017 Stock Incentive Plan adopted August 1, 2017, and
all Award Agreements thereunder (together, the “Stock Incentive Plan”);



(c)
the Venator Materials PLC 2018 Short Term Incentive Plan adopted April 23, 2018;



(d)
the Venator Materials PLC Incentive Repayment Policy (or “Clawback”) adopted
February 13, 2018, as may be amended from time to time:

(e)
the Venator UK Management Car Scheme, as may be amended from time to time; and



(f)
the Retirement Benefit Profile effective August 1, 1996, provided to you by
Tioxide Group Limited.



2.
JOB TITLE AND DUTIES



2.1
You are employed as Senior Vice President, White Pigments, of Venator Materials
PLC. You began your employment in this role on June 21, 2017, and you are
credited with continuous employment with the Company (including its
predecessors) since February 1, 1985.

2.2
Your duties in your role are the global substantive and administrative oversight
of the White Pigments Business Unit of Venator Materials PLC.

2.3
Whilst employed by the Company you must:



(a)
during your hours of work devote the whole of your time, attention and abilities
to the business of the Company and carry out your duties with due care and
attention;



(b)
not, without the Company’s prior written consent, be in any way directly or
indirectly engaged or concerned with any other business (other than managing
your personal investments) or employment whether during or outside your hours of
work for the Company;





1    WRITTEN TERMS (LONG)



(c)
use your best efforts to promote and protect the interests of the Company and
observe the utmost good faith towards the Company; and



(d)
comply with the Company’s rules, regulations and policies from time to time in
force.



3.
REMUNERATION



3.1
Your gross base salary is the GBP equivalent of US $460,000.00 (or such higher
sum as may be determined by the Compensation Committee from time to time). The
salary will be paid after deduction of required or estimated withholding for
income taxes, for national insurance and for any benefit plan contributions you
elect, and is payable no less frequently than in equal monthly instalments on or
around the last day of each month into your nominated bank account.



3.2
Your salary will be reviewed for increase at regular annual intervals.



3.3
For the purposes of the Employment Rights Act 1996, sections 13-27, you agree
that the Company may deduct from your remuneration any sums due from you to the
Company including, without limitation, your pension contributions (if any) and
any overpayments, loans or advances made to you by the Company.



4.
ANNUAL BONUS



4.1
Your target bonus for each calendar year is a sum equal to 70% (or such higher
percentage as may be determined by the Compensation Committee from time to time)
of your annual base salary in effect at the end of that calendar year. The
actual amount of bonus to be paid to you for a particular year will be
determined by the Company by reference to your performance against individual
performance targets and the performance of Venator Materials PLC for that year
against objective performance targets set for the executive leadership team of
Venator Materials PLC each year, with an opportunity each year to earn up to two
(2) times your bonus target upon achievement of the maximum performance targets
set for that year. For 2018, the objective performance targets are as described
in the Venator Materials PLC 2018 Short Term Incentive Plan adopted April 23,
2018, as adjusted by the Compensation Committee on November 14, 2018.



4.2
The bonus will be paid to you in cash no later than the end of the month
following the month in which the Company’s auditors have completed their audit
of the financial statements of the Company. To be eligible to receive a bonus,
except as provided in the Severance Plan, you must be in employment with the
Company at the time of payment of the bonus.



5.
LONG TERM INCENTIVE



5.1
You continue to participate in the Stock Incentive Plan and your Awards under
the Stock Incentive Plan are governed by the terms thereof, except that, as an
additional term, upon a “Termination for Good Reason” under the Severance Plan
following a Change of Control all Replacement Awards shall become fully vested
in accordance with Section 6(j)(ix)(B) of the Stock Incentive Plan.



5.2
For each of the next three calendar years (and thereafter if renewed by the
Compensation Committee) you will receive an Award under the Stock Incentive
Plan, comprising stock options, restricted share units and/or performance share
units (or such other type of Award as may be allowed under the Stock Incentive
Plan as determined by the Compensation Committee of Venator Materials PLC),
having a value on the date of grant of at least the amount of your grant on
February 14, 2018. Each Award will vest in such increments over the next three
years after the date of each Award as are determined by the Compensation
Committee and, except as provided herein, will be subject to the terms of the
Stock Incentive Plan and the Award




Agreement pursuant to which the Award is made. Capitalised terms used in this
clause but not defined in this clause have the meaning given to them in the
Stock Incentive Plan.


5.3
In the event that Venator Materials PLC terminates the Stock Incentive Plan
during the next three calendar years (or thereafter during any period renewed by
the Compensation Committee as described in clause 5.2), you will be entitled
thereafter during each year of your employment by the Company or an affiliate
during such three calendar years or renewal thereof to receive in lieu of an
Award under the Stock Incentive Plan an annual grant of performance units or
similar long term incentive compensation, in each case having a grant value of
at least the amount of your grant on February 14, 2018, and which will vest in
such increments over the next three years after the date of each such annual
grant as are determined by the Compensation Committee.



6.
EXPENSES



The Company shall reimburse to you (against receipts or other appropriate
evidence as the Company may require) the amount of all out-of-pocket expenses
reasonably and properly incurred by you in the proper performance of your duties
hereunder in accordance with the Company’s expenses policy in force from time to
time.


7.
NORMAL HOURS OF WORK



7.1
Your normal hours of work will be Monday to Friday 9am – 5pm. You acknowledge
that your duties may require you to work additional hours as required from time
to time and that you are not entitled to any additional remuneration for any
such additional hours worked. For the purposes of the Working Time Regulations
1998 you agree to opt out of the 48 hour maximum working hours per week.



8.
PLACE OF WORK



8.1
Your normal place of work will be Titanium House, Hanzard Drive, Wynyard Park,
Stockton- on-Tees, TS22 5FD, UK. The Company may not change your normal place of
work to a location other than a location within England without your prior
written consent.



9.
NOTICE AND SEVERANCE



9.1
The length of prior written notice that you must give the Company in order to
terminate your employment is 3 months. The length of prior written notice that
the Company must give you in order to terminate your employment is 12 months.

9.2
You continue to participate in the Severance Plan, the terms of which shall
continue to apply to your employment, except that, as an additional term, a
breach of this Agreement by the Company or its affiliate shall be deemed to be a
sufficient cause for a “Termination for Good Reason” under the Severance Plan.
For the avoidance of doubt the 30-day remedy provision set out Clause 2.13 of
the Severance Plan shall also apply to any breach of this Agreement.



9.3
The Company may, at its absolute discretion, require you not to attend at work
and/or not to undertake all or any of your duties hereunder during any period of
notice (whether given by the Company or you), provided always that the Company
shall continue to pay your salary and contractual benefits. For the avoidance of
doubt, there is no obligation on the Company to provide you with any work during
any period of notice and you will not be entitled to work on your own account or
on account of any other person, firm or company during that period without the
Company’s prior written consent.




10.
HOLIDAYS AND HOLIDAY PAY



10.1
Each holiday year, you are entitled to 32 working days paid holiday and all
customary public holidays recognised by the Company in that particular holiday
year.



10.2
The Company’s holiday year runs from 1st January to 31st December and holiday
entitlement (other than customary public holidays) will accrue pro rata on a
monthly basis through the holiday year.



10.3
If your employment ends part way through the holiday year your holiday
entitlement for that year will be assessed on a pro rata basis.

10.4
On termination of your employment you will be entitled to pay in lieu of any
holidays which have accrued to you in the holiday year in which the termination
takes place but which you have not taken at that time. The Company may require
you to take unused holidays during your notice period.



11.
HEALTHCARE AND ABSENCE FROM WORK DUE TO SICKNESS OR INJURY



During your employment, the Company will provide you, your spouse and your
eligible dependents with private healthcare no less favourable to you than as
provided to the Company’s other employees assigned to the same place of work. In
the event of your absence from work due to illness or injury, you will be
entitled to the benefits and entitlements applicable to the Company’s employees
pursuant to the Company’s policy in effect at the time of your illness or
injury. In addition, you and your spouse will be entitled to an annual executive
medical assessment by BUPA or an equivalent private healthcare provider.


12.
PENSION, RETIREMENT AND LIFE INSURANCE BENEFITS



12.1
You are a member of the following pension plans and subject to the rules
thereof: (1) the Tioxide Pension Fund (in which you have deferred member
status); (2) the U.K. Defined Contribution Scheme (in which you have deferred
member status); (3) the AECI Pension Fund in South Africa (in which you have
deferred member status); and (4) the Huntsman Global Pension Scheme (the “HGPS”)
(in which you have active deferred status). Because you have met the applicable
lifetime contribution limit and are therefore not receiving any additional
contributions from the Company into your U.K. Defined Contribution Scheme
account in which you have deferred member status, the Company will provide you
with a monthly cash payment approximately equivalent to the amount you would
have been eligible to receive as a contribution to your plan account had you not
met the lifetime limit, which is 15% of your base salary.



12.2
Pursuant to the operation of the HGPS, an illustration of how your pension
benefit is calculated is described in the document titled “MM Pension Benefit
Calculation 2016.”



12.3
Pursuant to Company policy, the Company will provide you with a “top up” payment
to the HGPS should you wish to withdraw your funds from this pension scheme, in
an amount sufficient to enable the HGPS Trustee to transfer a fully funded
(unreduced) account value attributable to your years of service in accordance
with the terms of the HGPS.



12.4
Pursuant and subject to the terms of the Venator UK Life Assurance Scheme, the
Company will provide you with a Death in Service Benefit of eight times (8x)
your annual salary at the time of your death, and an additional seven times (7x)
your annual salary at the time of your death if your death is the result of a
work-related accident, up to a maximum benefit of £5 million unless a higher
amount is approved by the Company’s underwriter.




13.
CONFIDENTIALITY



You must not (except in the proper performance of your duties) while employed by
the Company or at any time after the date on which your employment with the
Company terminates:


(a)
divulge or communicate to any person;



(b)
use for your own purposes or for any purposes other than those of the Company
or, as appropriate, any of its customers; or



(c)
through any failure to exercise due care and diligence, cause any unauthorised
disclosure of;

any Confidential Information relating to the Company or its affiliates.
“Confidential Information” includes, without limitation, all of the following:
customer and supplier lists and contact information, trading history with
customers and suppliers, customer and supplier contracts, customer formulations,
industrial and manufacturing processes and technologies, employee salary and
benefits information, strategic plans, market assessments, business plans,
assessments of competitors, long term strategies, board presentations, as well
as any other information that in the ordinary course would be considered
material to the success of Venator and would otherwise be held in confidence by
the Company, regardless of whether that information is held in paper or
electronic form. These restrictions shall cease to apply to any information
which shall become available to the public generally other than through the
breach by you of the foregoing restrictions. You agree that money damages would
not be a sufficient remedy for any breach of this Clause 13 and that the Company
shall be entitled to seek equitable relief, including an injunction and specific
performance, as a remedy for any such breach. Such remedies shall not be deemed
to be the exclusive remedies for any such breach, but shall be in addition to
all other remedies available at law or in equity.


14.
COVENANT-NOT-TO-COMPETE AND OTHER RESTRICTIONS



14.1
In the course of your employment you will be exposed to Confidential Information
and will acquire other proprietary knowledge relating to the Company’ and its
affiliates’ current and planned operations. Therefore, you will not during the
period of your employment with the Company and for a period of twelve months
after the termination of your employment, either directly, or indirectly through
any other person, firm or other organisation (any a “Person”):



(a)
solicit, entice or induce any Person which at any time during the last year of
your employment with the Company (that period referred to as the “Relevant
Period”) was a supplier of the Company or any of its affiliates (and with whom
you or one of your direct reports was actively involved during that time or in
respect of which you are in possession of material Confidential Information) to
reduce the level of business between the supplier and the Company or its
affiliates and you will not approach any supplier for that purpose or authorise
or approve the taking of such actions by any other person;



(b)
solicit business which is of the same or similar nature as the business with
which you were materially concerned at any time during the Relevant Period or in
respect of which you are in possession of Confidential Information as a result
of your employment during the Relevant Period (such business referred to as the
“Business”) from any Person which at any time during the Relevant Period was a
customer of the Company or any of its affiliates (and with whom you or one of
your direct reports was actively involved during that time or in respect of
which you are in possession of material Confidential Information) and you will
not approach any customer for that purpose or authorise or approve the taking of
such actions by any other Person. For the purposes of this restriction, the
expression “customer” shall include all Persons from whom the




Company or any of its affiliates has received inquiries for the provision of
goods or services where such inquiries have not been concluded;


(c)
employ or engage or otherwise solicit, entice or induce any person who, during
the Relevant Period, was an employee, consultant or contractor of the Company or
any of its affiliates who was employed during that period in a senior sales,
marketing, financial, managerial, professional or equivalent capacity to become
employed or engaged by you or any other Person and you will not approach any
such person for such purpose or authorise or approve the taking of such actions
by any other Person; and



(d)
within the Restricted Area, be employed or engaged in that part of a business
which is involved in the business of researching, developing, manufacturing,
distributing, selling, supplying or otherwise dealing with Restricted Products,
if the business or person is or seeks to be in competition with the Company. For
the purposes of this sub- clause, acts done by you outside the Restricted Area
shall nonetheless be deemed to be done within the Restricted Area where their
primary purpose is to distribute, sell, supply or otherwise deal with Restricted
Products in the Restricted Area. For the purposes of this sub-clause,
“Restricted Area” shall mean any country in the world where, on the date you
cease to be employed by the Company, the Company researches, develops,
manufactures, supplies, markets, distributes or sells Restricted Products, and
“Restricted Products” shall mean (i) Titanium Dioxide pigments and commercial
co- products and (ii) Iron Oxide pigments.



14.2
If the Company suspends any of your duties under Clause 9.3 during any period
after notice of termination has been given by the Company or you, the aggregate
of the period of the suspension and the period after the end of your employment
with the Company during which the restrictions in this Clause 14 shall apply
shall not exceed 12 months and, if the aggregate of the two periods would exceed
12 months, the period after the end of your employment during which the
restrictions shall apply shall be reduced accordingly.



14.3
The restrictions in this Clause 14 are separate and severable restrictions and
are considered by the parties to be reasonable in all the circumstances. It is
agreed that if any such restrictions by themselves, or taken together, shall be
adjudged to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Company but would be adjudged
reasonable if part or parts of the wording were deleted, the relevant
restriction or restrictions shall apply with such deletion(s) as may be
necessary to make it or them valid and effective.



14.4
You agree that money damages would not be a sufficient remedy for any breach of
the restrictions in this Clause 14 and that the Company shall be entitled to
seek equitable relief, including an injunction and specific performance, as a
remedy for any such breach. Such remedies shall not be deemed to be the
exclusive remedies for any such breach, but shall be in addition to all other
remedies available at law or in equity.



15.
DATA PROTECTION



15.1
The Company will hold, collect and otherwise process certain personal data as
set out in the Company’s privacy notice, which is on the intranet. All personal
data will be treated in accordance with applicable data protection laws and
regulations.



16.
PREVIOUS CONTRACTS



16.1
This Agreement and the Incorporated Documents constitute the entire agreement
and understanding of the parties and supersede and extinguish all previous
agreements, promises, assurances, warranties, representations and understandings
between the parties, whether written or oral, relating to the subject matter of
this Agreement; provided, however, for the avoidance








--------------------------------------------------------------------------------





of doubt, that this Agreement shall not supersede, extinguish or otherwise
affect the Indemnification Deed For Officers And Directors between you and
Venator Materials PLC.


16.2
Each party acknowledges that in entering into this Agreement it does not rely
on, and shall have no remedies in respect of, any statement, representation,
assurance or warranty (whether made innocently or negligently) that is not set
out in this Agreement.



17.
GOVERNING LAW AND VENUE FOR ANY DISPUTES



17.1
Notwithstanding anything in the Incorporated Documents to the contrary, this
Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the Parties shall be construed and interpreted in accordance with
and governed by the laws of England, without giving effect to the conflict of
law principles thereof, and the Parties hereto submit irrevocably to the
exclusive jurisdiction of the English courts for resolution of any dispute
arising hereunder.



IN WITNESS of which this Agreement has been executed and delivered as a deed on
the first date written above.
EXECUTED as a Deed by VENATOR MATERIALS UK LTD
acting by Simon Turner,
Director     /s/ Simon Turner    


in the presence of:
Witness’s Signature:     /s/ Debbie Riley    
Full Name:     Debbie Riley    
Address:    [address redacted]


EXECUTED as a Deed by


Mahomed A. Maiter     /s/ Mahomed A. Maiter    




in the presence of:
Witness’s Signature:     /s/ Debbie Riley    
Full Name:     Debbie Riley    
Address:    [address redacted]





